Title: To James Madison from James Taylor, 2 April 1809
From: Taylor, James
To: Madison, James


Dear sir
Belle Vue 2d Apl 1809
We have just rec[e]ived your Speech here and I assure you it appears to be much admired even by the Federalist of Cincinnati. Mr Rowan passed this about 10 days ago he spoke of it & your self in respectful terms, which was more than I expected from his opposition to the late Administration generally. He observed & it appeared to be assented to by several of the highest Federal characters in that place that you had it now in your power to be one of the most popular Men on earth, by uniteing all parties. I fear that is impossible! But I assure you that class of Citizens every where appear to expect great things from you but this may be making a virtue of necessity. You will pardon me for the liberty I am taking. I shall now & then intrude a Scrall on you for I can with truth assure you there are few persons who more ardently wish your self & Mrs. Madison happier in this life than myself and again I assure you I feel great solicitude for the prosperity of our common Country, which between foreign difficulties & intestine divisions & oppositions, appears to me to be in an alarming situation. Altho’ I have the highest confidence in your foresight, judgment & discretion, yet I am sure you often feel imbarrassed to know how to act for the best: But It must be of all things the most mortifying to a Goverment to have its veiws & Measures disappointed & set at Naught by our own Citizens, & that too for the Object of rendering its own Goverment contemptable.
I have this day recd a line from my brother Hubbard, his family is in good health he is becoming rich in grand children, he has three one lately born. Your fri[e]nds in this county are generally well. My family injoy good health. I am joined by Mrs. Taylor in best respects to your amiable Lady & self. I am Dear sir with great respect & Esteem In haste Your Sincere fri[e]nd & Servt
James Taylor
P S.
The Troops at this Place I expect will leave this in Course of 10 days or two weeks they consist of about 80 Men Capts. Nicholas’s & Floyds Companies. The Weather has been so exceedingly bad that the Saw Mills distroyed by high Waters & those remainining [sic] Stoped & overflowed by the backwater added to the badness of the roads that it has been impossible to get the bottom of the boats ready if the Troops were ready to imbark, but Colo. Russell is anxious to take on as many men as he can & is pressing the recruiting service as much as possible. A flying report has just reached this place, that four boats of Capt. Peters flotilla are lost in the Mississippi by a Tempest, but I give little or no credit to the report. And the report states that all the Officers & Men were lost.
J T.
